DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-9 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections – 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 9 is rejected under 35 U.S.C. 103 as being obvious in view of Kojima et al. (US 2018/0159161 – hereinafter “Kojima”) and Katoh et al. (US 2019/0041468 – hereinafter “Katoh”).

Per claim 9, Kojima teaches an apparatus for inspecting an electrolyte membrane by energizing an electrolyte membrane member (Fig. 1; membrane electrode assembly (MEA) 12; ¶27-28) having a solid polymer electrolyte membrane (Fig. 1; electrolyte membrane 14; ¶27), the apparatus comprising:
a first measurement terminal unit (Fig. 1; lower die 22; ¶31) and a second measurement terminal unit (Fig. 1; upper die 24; ¶31) configured to hold the electrolyte membrane member;
a power supply (Fig. 1; impedance measurement instrument 38; ¶45) configured to cause energization between a first measurement terminal unit and a second measurement terminal unit (The impedance measurement instrument 38 is configured to apply an AC voltage to a first voltage application electrode 28 of the lower die 22 and a second voltage application electrode 34 of the upper die 24; and
one or more processors configured to execute an instruction which is stored in a memory and executable by a computer (Fig. 1; computer 42; ¶36), and
a plurality of the first measurement terminal units (Figs 1-2; divided electrodes 30; ¶32) are disposed in a state where the first measurement terminal units are insulated from each other (The divided electrodes 30 spaced apart from each other in an insulating membrane 26 of the first voltage application electrode 28 (¶32)), 
the one or more processors are configured to cause the computer to obtain the energization state of a limited range including divided portions that are adjacent to each other in a range which is smaller than the entire range of a plurality of divided portions of the electrolyte membrane member facing the first measurement terminal units (Impedance values are obtaining at each position corresponding to a position of a divided electrode 30 and are used to determine the membrane thickness at each of said positions (¶46-47).  A “limited range including divided portions that are adjacent to each other” is interpreted as all of the portions of the MEA 12 that contact the divided electrodes 30.  The “entire range of a plurality of divided portions of the electrolyte membrane member facing the first measurement terminal units” is interpreted as entire surface of the MEA 12, i.e., anode 16, that faces the first voltage application electrode 28.  Therefore, the “limited range” is smaller in area than the “entire range”).

	However, Kojima is silent on the apparatus being configured to inspect a short circuit of the electrolyte membrane.  In contrast, Katoh teaches a system for estimating a micro-short occurrence in a battery wherein an obtained impedance value of a separator membrane is analyzed to determine whether a micro-short has occurred in the separator membrane (¶63).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kojima such that the obtained impedance values are used to determine whether a micro-short has occurred.  One of ordinary skill would make such a modification because the presence of micro-short circuits in the battery negatively affect the performance of the battery (Katoh; ¶63).


Allowable Subject Matter
6.	Claims 1-8 are deemed allowable for the following reason.  In particular, the following feature disclosed in independent claim 1 and inherited by dependent claims 2-8 is not believed to be taught or suggested by the prior art of record: performing a process of obtaining an energization state for each of a plurality of limited ranges provided at different positions of the electrolyte membrane member, each of the limited ranges including divided portions that are adjacent to each other in a range which is smaller than the entire range of the plurality of divided portions; and determining whether or not the short circuit portion is present in the electrolyte membrane based on the energization state of the obtained plurality of limited ranges.


Claim Objections
7.	Claims 1 and 9 are objected to due to the following informalities.
In line 16 of claim 1, it appears that the phrase “divided portions,:” should be revised to “divided portions;”
In line 17 of claim 9, it appears that the phrase “one or more processor” should be revised to “one or more processors”


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852